Case 1:19-cr-00292-TFM-MU Document 42 Filed 06/23/20 Page 1 of 3                        PageID #: 137




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

    UNITED STATES OF AMERICA                       )
                                                   )
    v.                                             )       CRIMINAL NO. 19-00292-TFM
                                                   )
    DEMARCUS TYSHAWON HOWARD                       )

                               FINAL ORDER OF FORFEITURE

           This cause now comes before the Court upon the United States’ motion for a Final

    Order of Forfeiture for the following property:

          One Taurus .22 Caliber Handgun, Model PT22, Serial Number Z074485

           The Court hereby finds that the motion is due to be granted, for the reasons set

    forth therein and as set out below:

           On February 14, 2020, the United States filed a motion for preliminary order of

    forfeiture for the firearm. (Doc. 27) In that motion, the United States established the

    defendants’ interest in the property and the nexus between the property and the

    defendants’ conviction for Count One of the Indictment. On February 26, 2020, pursuant

    to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c) and Fed. R. Cr. P. 32.2(b)(2), the Court

    entered a preliminary order of forfeiture for the firearm. (Doc. 28)

           In accordance with the provisions of 21 U.S.C. § 853(n) and Fed. R. Crim. P.

    32.2(b)(6), the United States published notice of the forfeiture, and of its intent to dispose

    of the firearm on the official government website, www.forfeiture.gov, beginning on

    February 28, 2020 and ending on March 28, 2020. The publication gave notice to all

    third parties with a legal interest in the property to file with the Clerk of the Court, 155

    St. Joseph Street, Mobile, AL 36602, and a copy served upon Assistant United States
Case 1:19-cr-00292-TFM-MU Document 42 Filed 06/23/20 Page 2 of 3                         PageID #: 138




    Attorney Gina S. Vann, 63 South Royal Street, Suite 600, Mobile, AL 36602, a petition

    to adjudicate their interest within 60 days of the first date of publication. No third party

    filed a petition or claimed an interest in the property, and the time for filing any such

    petition has expired. (Doc. 38)

            Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), forfeiture of the firearm

    became final as to the defendant, Demarcus Tyshawon Howard, at the time of sentencing

    and was made a part of the sentence and included in the judgment. (Doc. 39)

            Thus, the United States has met all statutory requirements for the forfeiture of the

    firearm, and it is appropriate for the Court to enter a final order of forfeiture.

            NOW, THEREFORE, the Court having considered the matter and having been

    fully advised in the premises, it is hereby ORDERED, ADJUDGED and DECREED

    that for good cause shown, the United States’ motion is GRANTED. Under 18 U.S.C.

    § 924(d)(1), 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2(c)(2), all right, title, and

    interest in the firearm is CONDEMNED, FORFEITED and VESTED in the United

    States for disposition according to law; and

            IT IS FURTHER ORDERED that the Federal Bureau of Investigation or other

    duly authorized federal agency take the firearm into its secure custody and control for

    disposition according to law; and,

            IT IS FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7), the United

    States of America has clear title to the firearm and may warrant good title to any

    subsequent purchaser or transferee; and




                                                   2
Case 1:19-cr-00292-TFM-MU Document 42 Filed 06/23/20 Page 3 of 3                                   PageID #: 139




           IT IS FURTHER ORDERED that the Federal Bureau of Investigation or other

    duly authorized federal agency is hereby authorized to dispose of the firearm in

    accordance with the law; and

           IT IS FURTHER ORDERED that the Court shall retain jurisdiction in this case

    for the purpose of enforcing this Order.

           DONE AND ORDERED this ____
                                 23rd day of ________
                                              June    2020.
                                       Terry F. Moorer,
                                                          Digitally signed by Terry F. Moorer,
                                                          United States District Judge
                                                          DN: cn=Terry F. Moorer, United States

                                       United States      District Judge, o=Southern District of
                                                          Alabama, ou=U.S. District Court,
                                                          email=efile_moorer@alsd.uscourts.gov,
                                       District Judge     c=US

                                          _______________________________________
                                                          Date: 2020.06.23 15:24:17 -05'00'


                                          TERRY F. MOORER
                                          UNITED STATES DISTRICT JUDGE




                                                3
